 1                                                                    Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      CARPENTERS HEALTH AND SECURITY
 9    TRUST OF WESTERN WASHINGTON;                          Case No. 2:18-cv-01117 RSM
      CARPENTERS RETIREMENT TRUST OF
10    WESTERN WASHINGTON; CARPENTERS-                       ORDER ON THE CARPENTERS
      EMPLOYERS VACATION TRUST OF                           TRUSTS’ MOTION FOR ENTRY OF
11    WESTERN WASHINGTON; and                               DEFAULT JUDGMENT AGAINST
      CARPENTERS-EMPLOYERS                                  DEFENDANT McKNIGHT
12    APPRENCTICESHIP AND TRAINING                          CONSTRUCTION, LLC
      TRUST OF WESTERN WASHINGTON,
13                                Plaintiffs,
               v.
14
      McKNIGHT CONSTRUCTION, LLC, a
15    Washington limited liability company;
      DORRELL McKNIGHT, an individual,
16
                                  Defendants.
17
             This matter is before the Court on the motion of Plaintiffs, commonly known as the
18
     Carpenters Trusts of Western Washington, for entry of default judgment against defendant
19
     McKnight Construction, LLC. The Court has considered the motion, supporting papers with
20
     exhibits, as well as the pleadings, court files, and records in this matter.
21
             The Court, being otherwise generally advised, ORDERS:
22
             1.           The Carpenters Trusts’ motion for entry of default judgment is GRANTED;
23
     ORDER – 1                                                                     McKENZIE ROTHWELL
                                                                                BARLOW & COUGHRAN, P.S.
     2:18-cv-01117 RSM                                                       1325 FOURTH AVENUE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                      (206) 224-9900
      1700 038 tk291901
 1           2.           The Court finds that defendant McKnight Construction, LLC is liable to the
                          Carpenters Trusts under the provisions of the collective bargaining and trust
 2                        agreements that govern the relationship in this matter;

 3           3.           The Court finds that defendant McKnight Construction, LLC is liable to the
                          Carpenters Trusts for $1,634.33, consisting of $1,002.00 in liquidated damages
 4                        for the period February 1, 2018 through February 28, 2018, plus $632.33 in
                          accrued, prejudgment interest through the November 29, 2018 hearing date;
 5
             4.           The Court finds that defendant McKnight Construction, LLC is liable to the
 6                        Carpenters Trusts for $5,707.00 in attorney fees under 29 U.S.C
                          §1132(g)(2)(D), and $950.00 in costs directly related to this action;
 7
             5.           This judgment shall bear interest at the 12 percent, per annum rate specified in
 8                        the applicable trust agreements from the date of this judgment until paid in full,
                          as allowed under 29 U.S.C. §1132(g)(2); and
 9
             6.           The Clerk of Court is directed to enter judgment against defendant McKnight
                          Construction, LLC consistent with this order.
10
             Dated: December 4, 2018.
11

12

13
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
     ORDER – 2                                                                         McKENZIE ROTHWELL
                                                                                    BARLOW & COUGHRAN, P.S.
     2:18-cv-01117 RSM                                                           1325 FOURTH AVENUE, SUITE 910
                                                                                        SEATTLE, WA 98101
                                                                                          (206) 224-9900
      1700 038 tk291901
